Citation Nr: 1829700	
Decision Date: 07/03/18    Archive Date: 07/24/18

DOCKET NO.  15-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation, including based on the need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. An, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from December 1984 to October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disability renders her in need of regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the regular aid and attendance of another person have been met. 38 U.S.C. § 1114 (l) (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veteran seeks special monthly compensation because she is in need of regular aid and attendance of another person due to her service-connected disability. 

Generally, an award of special monthly compensation provides for additional levels of compensation above the basic levels of compensation afforded by the schedular rating criteria in 38 C.F.R. Part 4. These additional levels of compensation are awarded for various types of losses or levels of impairment, due solely to service-connected disabilities, and for specific combinations of such impairments.  The different types of special monthly compensation available are commonly referred to by their alphabetic designations, such as (k), (l), etc., which correspond to the paragraphs of 38 U.S.C. § 1114 (2012) which provides the statutory authority for special monthly compensation benefits. These same paragraphs are codified in VA regulation predominantly at 38 C.F.R. § 3.350(a) - (i).

Special monthly compensation is payable at the aid and attendance rate specified under special monthly compensation (l) if a veteran has anatomical loss or loss of use of both feet, or loss of use of one hand and one foot; if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if he or she is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C. § 1114 (l) (2012); 38 C.F.R. § 3.350(b) (2017).  

The benefit is also warranted if the evidence establishes a factual need for aid and attendance status under the criteria set forth in 38 C.F.R. § 3.352(a).  The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

A veteran will be found to be "bedridden" if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Id.

Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others. Id.  The critical question to be determined is whether the Veteran's service-connected schizoaffective disorder has resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  

The record here does not show, and the Veteran does not allege, that she is blind or nearly blind or that she is a patient in a nursing home because of mental or physical incapacity.  Likewise, she is not permanently bedridden as she has reported traveling outside beyond her current domicile for medical appointments and has limited mobility around the house using a walker or wheel chair.  

Turning to the question of whether there is a factual need for aid and attendance, the Board observes that the Veteran has met the criteria set forth in 38 C.F.R. § 3.352(a), and aid and attendance specified under (l) is warranted.  

Specifically, the evidence of record demonstrates that the Veteran requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment, as listed under 38 C.F.R. § 3.352(a).  In fact, the Board observes that she underwent back surgery in July 2017 stemming from her service-connected lumbar disk disease, and is not capable of increased independence in activities of daily living (ADL) or mobility.  Additionally, VA treatment records of December 2017 reflect the Veteran's reports of persistent low back pain since her July 2017 surgery.  

The record also reflects an October 2017 VA medical opinion finding that the Veteran "has severe lumbar spine disease [status post] surgery that results in minimal mobility and need for assistance with basic ADLs." See October 2017 VA medical opinion.  A similar addendum opinion was provided in November 2017 by the same VA examiner who evaluated the Veteran above.  After a review of the records, the examiner indicated that the Veteran's severe lumbar spine disease results in need of assistance at home. See November 2017 VA medical opinion.  

This is also supported by private treatment records from GoodCare Home Health indicating that the Veteran is no longer able to care for herself and in need of assistance with her activities of daily living. See private treatment records dated May 2017.  Notably, VA treatment records reflect that the Veteran is receiving home health aide services five days a week under VA Choice Provider Program. See Buffalo VAMC records of December 2017.  

Taking all reports into account, the Board finds that the type of situation contemplated by the criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met and that entitlement to special monthly compensation for this reason is warranted. 38 U.S.C. § 1114 (l) (2012); 38 C.F.R. § 3.350(b) (2017).  


ORDER

Entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


